Citation Nr: 1124479	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO. 10-48 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to February 1946. He died in the year 2006. The appellant is a surviving child of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant is seeking accrued benefits alleged to be owed by VA to his father at the time of his father's death. It appears that the claim is essentially for consideration of medical expenses of the Veteran and his spouse, submitted by the Veteran in February 2006, for recalculating upward the rate of nonservice-connected pension benefits for calendar year 2005.

As noted above, the Veteran died in 2006. An application for burial benefits was received in June 2006 and burial benefits were granted in September 2006.

In January 2010 the appellant submitted a copy of a VA Form 21-8416, Medical Expense Report, signed and dated by the Veteran in February 18, 2006, with an associated date stamp by the RO&IC dated February 27, 2006. 

Of concern to the Board is that there is no indication that the documentation date-stamped as received from the Veteran by the RO&IC in February 2006 was associated with the Veteran's claims file prior January 2010, when the RO received a copy from the appellant (the Veteran's surviving child). The documentation appears to have been a listing of medical expenses submitted by the Veteran for the purpose of upward adjustment of the Veteran's nonservice-connected pension benefits for calendar year 2005.

Of further concern to the Board is that the appellant has submitted two letters addressed to him, dated June 29, 2007, less than 13 months after the Veteran's death, and dated April 4, 2008, which by their return address and P.O. Box number appear to have been sent from the RO&IC in Philadelphia, Pennsylvania. The Veteran's claim for burial benefits had been granted prior to this time, in September 2006. The first paragraphs of the June 2007 and April 2008 letters from the RO&IC, which are essentially identical, read:

We have received your application for benefits. It is our sincere desire to decide your case promptly. However, as we have a great number of claims, action on yours may be delayed. We are now in the process of deciding whether additional evidence or information is needed. If we need anything else from you, we will contact you, so there is no need to contact us in the meantime. If you do write us, be sure to show THE VETERAN'S file number and full name, or have it at hand if you call.

(Emphasis in original.)

There is no indication in these two letters from the RO&IC as to the type of claim or claims submitted by the appellant that were being processed by the RO&IC, and there is no evidence that any materials pertaining to the associated claim or claims or the letters themselves were associated with the claims file until received from the appellant in January 2010 and the appellant's Congressman in June 2010. It appears not to have been a claim for burial benefits, as that claim was granted in September 2006 (though disbursement of the funds to the appellant for burial expenses does not appear to have gone smoothly and was still problematic as of calendar year 2008). 

In order to ascertain whether or which claims for accrued benefits were present before the RO&IC as referred to in its letters of June 29, 2007, and after, further development is necessary, to include obtaining all pertinent documentation from the appellant and from the RO&IC. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request from the RO&IC all correspondence, information and evidence in its possession pertaining to claims of the appellant and the Veteran from 2005 forward, or pending at the time of the Veteran's death, or at any time thereafter. This information and evidence must be provided by the RO&IC.

The efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. See 38 U.S.C.A. § 5103A(b)(3).

2. The RO&IC must identify to the RO/AMC the claim or claims to which it was referring in letters to the appellant dated on June 29, 2007, and April 4, 2008. If the RO&IC cannot locate copies of the letters the RO/AMC must provide copies of the letters to the RO&IC.

3. The RO/AMC must request the appellant to provide copies of all information or evidence in his possession pertaining to all claims for VA benefits of the appellant and the Veteran for calendar year 2005, or pending at the time of the Veteran's death in 2006, or thereafter. 

The appellant has indicated that he has retained all pertinent correspondence, and has provided applications to VA and letters from VA not previously associated with the claims file. The appellant must therefore be advised that additional correspondence, evidence and information in his possession may be critical in considering the merits of his appeal.

4. The RO/AMC must make a determination as to whether a formal or informal claim for accrued benefits was received by VA from the appellant within one year after the Veteran's death.

This must include a determination as to whether an informal claim for accrued benefits for a higher rate of pension for calendar year 2005 based on medical expenses submitted by the Veteran to the RO&IC in February 2006 was present before VA within one year after the Veteran's death.

5. Readjudicate the issue on appeal. If any benefit sought remains denied, the appellant must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



